Order entered February 1, 2017




                                             In The
                                    QCourt of ~peals
                          jftftb i!ltstrttt of m:exas at i!lallas
                                      No. 05-16-00034-CR

                               ANTUAN SPENCER, Appellant

                                               v.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No.7
                                   Dallas County, Texas
                           Trial Court Cause No. F-1453001-Y

                                           ORDER
        Before the Court is appellant's January 27, 2017 second motion to extend time to file

appellant's brief. We GRANT appellant's motion and ORDER appellant's brief filed on or

before February 27, 2017. If appellant's brief is not filed by FEBRUARY 27, 2017, this appeal

will be abated for the trial court to make findings in accordance with rule of appellate procedure

38.8.

                                                      Is/   LANA MYERS
                                                            JUSTICE